[Cite as Chojnacki v. Cordray, 126 Ohio St.3d 321, 2010-Ohio-3212.]




         CHOJNACKI, APPELLANT, v. CORDRAY, ATTY. GEN., APPELLEE.
     [Cite as Chojnacki v. Cordray, 126 Ohio St.3d 321, 2010-Ohio-3212.]
Causes dismissed as moot.
  (Nos. 2008-0991 and 2008-0992 — Submitted November 4, 2009 — Decided
                                     July 13, 2010.)
     APPEAL from and CERTIFIED by the Court of Appeals for Warren County,
                                  No. CA2008-03-040.
                                 __________________
        {¶ 1} These consolidated causes present a single issue for resolution: Is
a judgment denying a request for the appointment of counsel in a reclassification
hearing held pursuant to 2007 Am.Sub.S.B. 10 (“S.B. 10” or the “Adam Walsh
Act”) a final, appealable order?
        {¶ 2} Appellant pleaded guilty to three counts of unlawful sexual activity
with a minor in Cuyahoga County and was sentenced in 2006 to four years in
prison on each count, to be served consecutively. After a classification hearing
pursuant to R.C. Chapter 2950, the trial court found that appellant was not likely
to reoffend and classified him as a sexually oriented offender. Appellant is
currently incarcerated in the Warren Correctional Institution in Warren County,
Ohio.
        {¶ 3} In December, 2007, appellant received a letter from the Ohio
Attorney General notifying him that he had been reclassified under S.B. 10 as a
Tier II offender. On February 26, 2008, appellant filed a petition to contest the
application of S.B. 10. Because appellant was incarcerated and indigent, he filed
with his petition a motion to appoint counsel. On March 10, 2008, the trial court
denied the motion for appointment of counsel, and appellant appealed.
                             SUPREME COURT OF OHIO




       {¶ 4} On April 3, 2008, the Twelfth District Court of Appeals sua sponte
dismissed the appeal because it was not taken from a final, appealable order.
       {¶ 5} This court released its opinion in State v. Bodyke, 126 Ohio St.3d
266, 2010-Ohio-2424, ___ N.E.2d ___, on June 3, 2010. In Bodyke, we severed
R.C. 2950.031 and 2950.032, the reclassification provisions of the Adam Walsh
Act, and held that after severance, those provisions could not be enforced. We
further held that R.C. 2950.031 and 2950.032 may not be applied to offenders
previously adjudicated by judges under “Megan’s Law.”
       {¶ 6} The reclassification hearing which has resulted in this appeal and
the related certified question arose under the now-severed provisions of R.C.
2950.031 and 2950.032. Accordingly, these causes no longer present a justiciable
case or controversy, and as a result, the appeal is dismissed as moot and the
certified conflict is dismissed because a conflict no longer exists.
                                                                       So ordered.
       PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
       BROWN, C.J., not participating.
                               __________________
       Timothy Young, Ohio Public Defender, and Jason A. Macke and Sarah M.
Schregardus, Assistant Public Defenders; and Kelly K. Curtis, for appellant.
       Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
Alexandra T. Schimmer, Chief Deputy Solicitor General, David M. Lieberman,
Deputy Solicitor, and Christopher P. Conomy, Assistant Solicitor, for appellee.
       Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney
and John T. Martin, Assistant Public Defenders; Yeura R. Venters, Franklin
County Public Defender, and Paul Skendelas, Assistant Public Defender; R. Paul
LaPlante, Lake County Public Defender, and Vanessa R. Clapp, Supervising
Attorney; Glen H. Dewar, Montgomery County Public Defender; Tammi R.



                                          2
                             January Term, 2010




Johnson, Stark County Public Defender, and Jean A. Madden, Assistant Public
Defender; ACLU of Ohio Foundation, Inc., and Carrie L. Davis; and Gamso,
Helmick & Hoolahan and Jeffrey M. Gamso, urging reversal for amici curiae
Cuyahoga County Public Defender, Franklin County Public Defender, Lake
County Public Defender, Montgomery County Public Defender, Stark County
Public Defender, and American Civil Liberties Union.
                          ______________________




                                      3